Dear Mr. Dunn:
In your letter of May 20, 1996, which requests an opinion of this office regarding local option elections which were conducted in Caldwell Parish in 1958, you ask:
      Whether the Police Jury was required to record the process verbal for elections in the mortgage records of Caldwell Parish or with the Secretary of State.
Our review of the laws in effect at that time, 1958, reflects that there were no requirements that the results of a local option election, pertaining to the sale of alcoholic beverages, be filed with either the clerk of court or with the Secretary of State. (See LSA-R.S. 26:580 through 595). In 1958 LSA-R.S. 26:594 provided as follows:
§ 594. Promulgation of election results
      The governing authority calling the election shall promulgate the result by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.
We might note that the Secretary of State did receive results of the elections conducted on September 27, 1958, for Wards 1 and 3 of Caldwell as evidenced by the attached copies of the Secretary of State's election proclamations.
We presume that the Police Jury promulgated the results of the election and that ordinances were adopted in accordance with the election pursuant to Section 594.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Enclosures
Date Received: Date Released: July 26, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL